department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date legend org organization name org address xx date address address uil _ person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition ‘with the tax_court certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination per signed form_6018 on april 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization did not engage in any charitable activities and a series of your assets were transferred to the founders’ business in transactions and the organization received nothing from the transfer your a charitable_organization within the meaning of organization is sec_1_501_c_3_-1 you have not established that you have operated exclusively for an exempt_purpose not you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of disqualified members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district coutt of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dalias tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication form_6018 886-a letter catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer december 20xx thru 20xx year period ended org legend org organization name xx date xyz state city city address address founders members co-1-21 founder-1 country country agent agent 1gt founder bm1-3 15t 20t gt gth companies 7th gt founders board 12k qot issue the org cso was established as an integral component of an arrangement called the master financial plan it was designed specifically for founders by a now-defunct tax_shelter promoter primarily to provide the founders the maximum income_tax avoidance asset protection and estate_planning benefits they sought under such circumstances described in greater detail herein is cso operated exclusively for purposes described in sec_501 of the internal_revenue_code facts entities participating in and or created to implement the master financial plan a affiliated entities of co-1 - the promoter the promoter and all affiliated entities listed below have come under federal investigation by the securities_and_exchange_commission sec federal bureau for promoting of investigation and the numerous tax including the repatriation of funds in the form of tax-free borrowing the co-1 entities are as follows internal_revenue_service offshore shelter schemes involving service transactions co-1 ‘co-1 was a company headquartered in country co-1 claimed to be a leading firm in the business of providing tax reduction and asset protection through the establishment of offshore entities and accounts it was organized as a parent company charged with coordinating the actions of its subsidiaries as well as co-2 an affiliated law firm co-1 inc co-1 was a xyz corporation incorporated in 19xx co-1's function was to provide the office space and the staff who provided services to co-1 and its investors and served as the office through which investors are solicited co-1 and co-1 also regularly induced clients to purchase securities including those issued by co-4 and co-3 co-1 was located in city xyz co-3 co-3 was a entity that acted as an investment adviser and a mutual_fund company for co-1 investors co-3 managed mutual funds that form 886-a ev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx had been sold to co-1 investors it also maintained accounts with brokerage firms into which investor securities were placed co-4 co-4 was an entity organized under the laws of country a country co-4 ostensibly acted as an issuer of many of the investment products eg loi insurance policies sold to co-1 investors co-4 also controlled the funds of co-1 investors that were to be repatriated to those individuals from accounts located in the country co-2 ltd co-2 was a entity and a state of xyz limited_liability_company co-2 was an international legal firm that operated as co-1’s legal advisors it also shared offices with co-1 in country country and co-1 in city xyz co-2’s legal tax opinion supporting the legality of the master financial plan was used by co-1 to solicit wealthy clients co-5 ‘co-5 was an arm of co-1 and was based in country country co-5 was set up to receive wire transactions from investors at an account it established with the co-6 it was also used to facilitate the repatriation of client funds via an equity management mortgage co-7 co-7 was a state of xyz limited_liability_company used to facilitate the repatriation of client funds via an equity management mortgage affiliated entities of founders - the clients the org cso is a non-profit corporation formed in the state of xyz on or about december 20xx cso is an integral component of the founders master financial plan co-8 co-8 was an international_business_corporation formed and located in the country co-8 is an integral component of the founders master financial plan co-9 ‘co-9 was a hybrid company formed and located in country co-9 is an integral component of the founders master financial plan co-10 co-10 was a limited_liability_company formed in the state of xyz co-10 is an integral component of the founders master financial plan the co-11 co-11 is a_trust formed in the state of xyz co-11 is an integral component of the founders master financial plan co-12 co-12 is an s_corporation formed in the state of xyz in t he late 19xxs by founder-1 who also is co-12’s sole owner co-13 co-13 is an s_corporation formed in the state of xyz by founder-1 who is also co-13’s sole owner form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer december 20xx thru 20xx year period ended org c supported organizations - the entities cso supports co-14 is an sec_501 organization that was named the primary beneficiary every year it conducts a fundraising golf tournament in the name of co-14 for the sole benefit of co-15 of co-13 inc co-16 is an sec_501 organization that was named a secondary beneficiary it exists to find cures for co-16 and related diseases by providing hope and support for affected individuals and their families through research advocacy and awareness of these devastating diseases co-17 dba co-17 is an sec_501 organization that was named the secondary beneficiary it provides support programs education and resources free of charge to benefit young adults their families and friends who are affected by and to promote awareness and prevention of co-18 is an sec_501 organization that was named the secondary beneficiary it strives to eliminate domestic violence in by providing shelter counseling legal assistance and advocacy by increasing community awareness and by changing societal attitudes background a promotion and design of the master financial plan on or about june 20xx founders contacted co-1 to discuss income_tax reduction asset protection and estate_planning arrangements during the initial call founder-1 indicated that he was beginning an offshore venture with a country citizen and would like to structure everything in a tax efficient manner later that month however founder-1 decided to discontinue his dealings with co-1 until later that summer by late september founder-1 resumed his inquiry with co-1 before a master financial plan could be devised the founders were required to submit their history the information they were asked to provide included personal data eg name address citizenship family data and employment goals objectives eg objectives priorities description of perfect situation estate_planning personal assets liabilities income and expenses business history assets and liabilities and a list of advisors according to the information he submitted founder-1 is a business owner in the state of xyz he is the sole owner of co-12 a state of xyz s-corporation he started in the late 19xxs co- 12’s primary business is the sale of adjustable beds it employs approximately people both mr and founder-2 are corporate executives at co-12 in describing his perfect situation over specified time frames founder-1 wrote the following time frame description of where you want to be or your perfect situation form 886-acev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer december 20xx thru 20xx year period ended org to5 reduction in taxes financially secure so do not need to work full time years - retired college education covered house paid off to when instructed by co-1 to rank the following objectives by importance on a scale of to where equaled very important and equaled unimportant the founders assigned the following values income_tax reduction capital_gain tax reduction creating a family co-7 - estate_tax reduction elimination asset protection increase net_worth maximize income participation in charitable causes retirement exit strategy utilizing off-shore strategies control n a n o n e m m with respect to offshore strategies the founders indicated that they their knowledge and expertise was limited but would feel comfortable using such strategies to minimize tax their overall objective in contacting co-1 was to reduce taxes in late september founder-1 resumed his discussions with co-1 the discussions resulted in a plan projected to save the founders at least dollar_figure with co-1 potentially earning a fee of dollar_figure and maintenance fees between and dollar_figure thereafter on or about october 20xx founder-1 paid the initial planning fee of dollar_figure on or about december 20xx the founders traveled to xyz to view the co-1 presentation at the co-1 office in city at the presentation co-1 officials presented the master financial plan designed according to the founders’ financial circumstances the financial objectives of the plan were income_tax reduction income maximization asset protection net_worth enhancement and estate_tax reduction the plan strategies required the founders to implement the following strategies loss of income progam welfare_benefit_plan with veba trust support organization equity management mortgage and decontrolled foreign environment several of these strategies are discussed in greater detail below based on the following income assumptions full implementation would yield the following tax savings for the tax_year ending december 20xx no so only so only loi policy veba only full form 886-a ev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx description implementation agi implementa only income w-2 w-2 rental income_interest s-corp distributions total income less self employment_taxes ira deduction adjusted_gross_income itemized_deductions state income taxes property taxes home mortgage interest charitable_contribution sec_3 agi floor total itemized_deductions less form 886-a ev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org personal_exemption taxable inome per tax costs federal_income_tax state_income_tax alternative_minimum_tax fica medicare_tax total_tax year period ended december 20xx thru 20xx tax savings percentage saved b sec description of the master financial plan in its complaint against co-1 the sec stated that co-1 offered a product known as a master financial plan whose function is to provide a means by which the investor can invest cash and securities offshore usually in the country or another country nation and receive tax-free gains from the investment activity the basic structure of the plan involves the transfer of an investor's income and or assets into offshore entities established on behalf of the investor these funds and assets are then used to purchase investment and other products offered by co-1 and its affiliates the master financial plan also provides investors a means to assets through transactions that hide the actual ownership of the assets thereby enabling the investors to utilize the untaxed funds without paying tax obligations for instance in its sales manual co-1 states once money is invested offshore there are several ways to repatriate part or all of it these include such non-taxable methods as with secured credit cards personal or corporate loans mortgages personal withdrawals or through insurance policies capital can also be repatriated through taxable means such as through salaries or annuities repatriate form 886-a crev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx co-1 promises its clients that through the implementation of the master financial plan the clients will reduce their taxes by significant percentages have their investments grow offshore in a tax free environment and will be able to protect their assets from unwanted liabilities and encumbrances the sec contends that the master financial plan essentially establishes the framework through which the co-1 investor invests and protects cash and assets avoids payment of taxes and repatriates his or her funds c description of the founders master financial plan co-1 designed the master financial plan to further the income_tax reduction asset protection and personal estate_planning objectives of founder-1 it involved the establishment of several offshore and domestic entities the purchase of several insurance plans and the execution of transactions through which founder-1 invested his pre-tax income the types of entities employed by co-1 included international business corporations ibcs voluntary employee beneficiary associations vebas support organizations sos corporations s corps and limited_liability companies llcs the insurance arrangements included products such as loss-of-income loi insurance policies and foreign variable annuities vfa description of component entities a international business corporations the sec report stated that co-1 sales literature described ibcs as corporations formed in a tax_haven but not authorized to do business within that country they are intended to be used as an investment or asset protection vehicle the co-1 investor transfers personal assets or an investment portfolio to the ibc co-1 tells clients the offshore entities are not owned or controlled by the clients for tax purposes rather nominee officers or directors act on behalf of the clients to control the entities and effect transactions in fact co-1 personnel have authority to effect the transactions retaining sole signatory authority over all accounts typically in order to affect a transfer of funds senior personnel at co-4 or co-3 must authorize the transfer b supporting organizations sos are described as charitable organizations established for the benefit of an individual client among the stated benefits of an investor establishing an so over using a domestic charitable_organization is that investment funds transferred to the investor's personal so can grow tax free these investment gains are available to the donor investor through access to the offshore corporations that manage the investments of the so co-1 states that founder-1 as cso’s trustee is able to make investment decisions including the ability to borrow indirectly from the contributed funds and direct charitable_contributions giving them a high degree of control_over the donated assets salaries and other in addition form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx administrative expenses may be paid to founder-1 and or their family members in approximate amount of percent of the cso’s gross_income the c voluntary employee beneficiary association co-1 defines a veba as an employee benefit program that permits employers to take tax deductions for certain employee_benefits payments such as the payment of life sick accident death or other_benefits the investment gains of these payments grow tax deferred under certain circumstances the gains can be accessed tax-free eg borrowing funds to pay for the children’s college education through a veba trust d s-corporation the s-corporation model is also used to implement the veba and requires at least two employees under the veba arrangement the employees would join the union and the employer insurance_policy would contribute tax deductible premiums to accumulates cash_value the trust that administers the arrangement can issue loans to participants if certain conditions are met viz paying uninsured medical_expenses paying for post- secondary education of dependents and unusual unexpected hardship events although repayment is anticipated any outstanding loan balances at death can be paid off by the death_benefit the veba trust the if e limited_liability_company a limited_liability_company offers personal protection and tax savings but does not require the reporting and record keeping of a corporation description of insurance products the types of investment products sold by co-1 include loss of income policies loi equity management mortgages emm and foreign variable annuities fva the founders implemented loi and fva a loss of income insurance program a loss of income policy loi is an agreement between the co-1 client and co-4 whereby the client purchases a policy to insure against a future loss of income an loi policy is usually purchased for coverage until the earlier of a specified term such a sec_1 year or the date of death of the insured the insurance_company typically holds the net premium in a separate_account along with the net_premiums of other loi insurance policies creditors cannot access policy reserves the insurance_company guarantees a fixed return on such premiums most loi policies provide that your premiums plus a guaranteed return will be paid back to the policy holder at the end of a specified period usually years the sales manual also states that investment decisions are made by the insurance_company the funds received by co-4 for the sale of lois are pooled in an account at co-19 maintained by co-4 in the country form 886-a cev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer december 20xx thru 20xx year period ended org sec contends that in reality lois are not purchased as insurance but as a vehicle to make offshore and tax-free investments of funds which can be repatriated as desired by the investor no co-1 investor has ever filed a claim against an loi for a loss of income what in fact occurs is that the investor purchases the loi from co-4 and then borrows back a percentage of the premium through a note or investment contract usually in the form of a mortgage called an equity management mortgage or emm the emm is obtained through two affiliated entities of co-1 co-5 and co-7 which act as the mortgagee the investor's proceeds from the emm are then placed in an ibc and invested offshore through co-3 or repatriated by the investor the net effect of the loi emm transaction is that the investor s-corporation is able to deduct the premium paid for the loi encumber his property through a mortgage to himself and deduct the interest payments to himself on the mortgage the investor can then invest the proceeds from the mortgage offshore through an ibc with co-3 managing the investment the remainder of the premium left with co-4 is then invested to provide the investor with a fixed rate of return over the ten-year life of the policy b foreign variable annuities the fva is a variable_annuity issued by co-4 the investor purchases the fva by transferring cash or securities to co-4 co-4 then pays the investor or his designees the principal and an agreed upon rate of return over the succeeding years co-1 markets the fva as a means to repatriate a client's assets without tax consequences with respect to fvas the co-1 sales manual states you could purchase a foreign variable_annuity contract between you and a foreign insurer during the accumulation period of the annuity_contract you could set_aside money and have it grow on a tax-deferred basis pending withdrawal at retirement or another time selected by you the payout period begins whereby the insurance_company promises to pay a steady stream of income for a fixed period of time or for life d implementation of cso on or about december 20xx founders established the org in the form of an irrevocable_trust pursuant to the organizing document the trust was organized and operated exclusively to support or benefit one or more publicly supported organizations as defined by tr a - b on or about december 20xx the founders contributed dollar_figure to cso for which they claimed a charitable_contribution_deduction under sec_170 during several phone consultations that occurred in january 20xx founder-1 indicated that he wanted to obtain a corporate loan from cso giving cso a percent annual rate of return founder-1 wanted to facilitate the loan through co-5 into co-13 his finance company form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx pursuant to founder-1’s objective an investment agreement was signed between cso and co-5 sometime in january 20xx the agreement authorizes co-5 to a hold invest and reinvest the assets at cso’s risk at such times and in such manner as co-5 shall determine b hold all or any part of the investment account uninvested for such period of time as co-5 shall determine c vote in person or by proxy shares of stock or other_securities in such manner as co-5 shall determine d hold the assets in the name of co-s’ nominee and e sign cso’s name to any stock certificate bonds or other_securities registered in cso’s name in order to sell them or transfer them to the name of co-5’s nominee at the end of the investment agreement years from the agreement’s execution date co-5 is required to return the principal_amount plus interest at a rate of percent per annum but co-5 can pay cso a lesser rate of return if it cannot earn percent on or about march 20xx cso wire transferred the dollar_figure offshore to co-5 in the country the funds were deposited in co-5’s account at the co-6 the funds were then wire transferred to co-7 on or about march 20xx co-7 in turn issued a corporate loan in the amount of dollar_figure to co-13 and guaranteed by founder-1 interest was charged at a rate of percent per annum on unpaid principal until the full amount of the principal has been repaid the effective loan date is april 20xx an annual payment was due on the day of every december beginning december 20xx of which dollar_figure was payable to cso for the year ended december 20xx co-7 was due dollar_figure thereafter cso was due dollar_figure cso however did not receive any interest payments cso instead terminated operations in 20xx further the service disallowed the dollar_figure charitable_contribution_deduction the founders claimed on their 20xx personal income_tax return e application_for exemption status form 886-a ev cso’s form_1023 application_for exemption was prepared and submitted to the service by co- the service received the form_1023 on may 20xx pursuant to the application cso’s to distribute substantially_all of its income to and for_the_use_of various public purpose is charities and to help the co-14 primary charity carry out its purposes and perform its functions in addition of primary charity cso lists the following charities as supported organizations co-16 co-17 department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer december 20xx thru 20xx year period ended org co-20 and co-21 each year at least percent of the adjusted_net_income is to be distributed to primary charity and at least percent is expected to be distributed to the remaining supported organizations as determined by the board in total at least percent of the adjusted_net_income will be distributed among designated public_charities the initial board_of directors is comprised of the following persons a founder-1 founder and trustee o o o o c founder-2 founder bm-1 bm-2 bm-3 co-14 the application provides that the board_of directors includes a member appointed by primary charity and will work with the governing board_of primary charity to establish the use of these distributions it is intended that the distributions will be used each year to carry out or fund a substantial and important program or function of primary charity although cso’s primary source of financial support is founders cso’s board_of directors plans to fully sponsor and support an annual fund raising golf tournament to assist primary charity in raising funds for other programs the declaration of trust does not indicate that the majority of cso’s board is to be elected or appointed by the supported organizations rather sec_3_1 of the trust provides that only one member of the board_of directors may be appointed by primary charity there are no appointments from the secondary supported organizations the service issued a favorable determination_letter to cso on june 20xx recognizing it as an organization described in sec_509 of the code form_990 co-1 prepared cso’s calendar years 20xx form_990 cso reported the following amounts of revenue and expenses on its form_990 20xx 20xx 20xx 20xx 20xx dollar_figure revenue - direct public support interest on savings and temporary cash investments form 886-a ev department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx total revenue dollar_figure expenses - program services management and general fundraising payments to affiliates total expenses a a a a i i f excess or deficit for the year nets assets at beginning of year other changes in net assets net assets at end of year f p a h l i p on its form_990 cso stated that its primary exempt_purpose is to distribute substantially_all of its income to and for_the_use_of various public_charities including the primary charity cso did not make any grants in calendar_year 20xx and terminated operations the succeeding calendar_year when the service contacted cso in 20xx the founders power_of_attorney indicated that they would like to terminate cso’s exemption status sbse examination sbse audited founders’ sec_1040 return for 20xx revenue_agent conducting examination was agent as a result of agent examination the dollar_figure charitable deduction taken by the founders was form_4549 income_tax examination change calculating corrected tax_liability is denied the founders consented to the denial of signed and submitted to the founders on 20xx the founders pay the their charitable tax deduction by signing form_4549 on 20xx additional tax and interest related to this correction on july 20xx law internal_revenue_code irc sec_501 of the exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx participate in political campaign on behalf of any candidate for public_office or intervene in including the publishing or distributing of statements any treasury regulation tr sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose tr sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization tr sec_1_501_c_3_-1gi provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous the church also failed to produce documentation to show that the loans were to the church repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 tax payer position were taken in by a group of unscrupulous per the legal counsel for cso the businessmen at that time the founders did not have an accountant they came across co-1 by way of an advertisement in a magazine the founders relied on co-1 as they held themselves out to be experts in the area of the founders sought honest advice regarding tax planning form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx tax and tax law the founders having little experience or background in these areas put their trust in these apparent experts and relied on their advice in hindsight the founders feel that they were duped by dishonest accountants and lawyers the founders do not take issue with the facts as they are stated in this document furthermore they are willing to accept revocation of cso government ’s position the service is proposing to revoke the exemption status of cso because cso is not operated exclusively for exempt purposes as defined under sec_501 the facts herein show that cso is not operated exclusively for an exempt_purpose rather cso was established as an integral component of an abusive arrangement that promised to provide the founders income_tax reduction asset protection and personal estate_planning - a substantial nonexempt purpose in contravention of sec_501 see business bureau v united_states 326_us_279 one factor supporting the service position is the hidden purpose for which cso was organized viz tax_avoidance and asset protection for instance the promotion material stresses the tax benefits the founders could potentially realize from setting up an so the tax advantages listed the distribution and the self-dealing rules private include avoidance of the excise_taxes foundations are subject_to a larger percentage of the gift is deductible by the donor by contrast gifts to private_foundations are limited to of the donor’s adjusted_gross_income and avoidance of capital_gains on gifts of property in furtherance of such hidden purposes the founders contributed cash in the amount of dollar_figure to cso claiming a charitable_contribution_deduction on the schedule a of their 20xx form_1040 income_tax return the funding of the gift was determined by co-1 in a prearranged plan to obtain the maximum income_tax deduction for the founders while there is nothing inherently cynical about planning one’s financial affairs to minimize the amount of tax owed the gift was made to complete the first step of an arrangement to transfer the funds offshore beyond the scope of the service only later to be repatriated to cso after the founders realized the full tax benefits of their master financial plan after receiving the gift cso wired transferred dollar_figure to an offshore_account controlled by co-5 at the co-6 in the country where the amount was then repatriated to the united_states in a wire transfer to co-7 a state of xyz limited_liability_company controlled by co-1 co-7 in turn loaned the dollar_figure to co-13 a state of xyz s-corporation solely owned and controlled by the founders to effect a charitable_contribution the founders would have had to relinquish control_over the donated funds but they instead chose to retain control_over investment decisions while directing the disposition of the charitable assets co-1 describes the exploitation of an so as a conduit for tax-free investing offshore as a secondary but significant use once captured in an offshore form 886-arev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx environment the assets can be made available for offshore tax-free investing or other business purposes the investment gains are accessible to the donor through ibcs and domestic entities created to manage the investments of cso and hide the repatriation of funds to the donors since cso’s formation in december 20xx no funds have been distributed to any of the supported organizations listed above in fact no distributions have been made at all this is due to the fact that cso did not receive any interest_income in 20xx or in any subsequent period cso did not receive interest_income simply because founder-1 did not make any interest payment as required by the loan agreement and co-7 failed to enforce the terms of such agreement in 20xx cso reported dollar_figure in income and no expenses cso also stopped filing form_990 after 20xx the first year it filed in 20xx the founders contributed dollar_figure but cso returned the contribution shortly afterwards and the founders did not report the gift on its 20xx personal income_tax return in subsequent years cso did not engage in any activities in essence after realizing the tax_benefit from the contribution the founders had no further use for cso thus cso is a sham devoid of substance operating exclusively for the founders personal benefit the promotion materials contains little substance in describing supporting organizations eg how such organizations are operated within the requirements of the federal tax laws and regulations charitable purpose and an understanding of the problems an so seeks to address recordkeeping and filing_requirements differences between supported organizations etc moreover the promotion materials do not contain any basic information on how to maintain the so after it is created eg achieving the mission creating a business plan and budget bookkeeping accounting systems setting up a bank account etc cso is operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c cso is is operated to enable the founders to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental to cso accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 even if the hidden purpose did not exist cso would fail to be operating exclusively for an exempt_purpose for instance the tax_court held that where organization’s primary activity was the passive investment of its funds and accumulating income therefrom did not engage in activities to further its exempt_purpose and some of the financial transactions benefited private interests then it was not operated exclusively for an exempt_purpose and it has not shown that no part of its net_earnings inured to the benefit of private individuals see 73_tc_196 aff'd 631_f2d_736 cir 19xx its final destination and the service traced the dollar_figure charitable_contribution from its source to determined the flow to be circular resulting in cso’s net_earnings inuring to the benefit of the founders tr sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may constitute inurement 412_f2d_1197 ct_cl church in boston v commissioner form 886-acev department of the treasury - internal_revenue_service page -15- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx thru 20xx 71_tc_102 see also 31_tc_1217 where the tax_court held that loans to disqualified persons promote private rather than charitable purposes conclusion the service proposes to revoke the exemption status of cso effective january 20xx the service’s proposal is based on the results of its compliance examination which covered cso’s tax years december 20xx through december 20xx the examination concluded that cso was organized and operated as an integral component of an offshore tax_avoidance and asset protection scheme that promised to reduce income taxes obtain tax-free_income from offshore investments and provide asset protection from unwanted liabilities and encumbrances this scheme benefited cso’s founders founders more than incidentally - a violation of sec_501 accordingly cso’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt purposes because its assets inured to and it form 886-a ev department of the treasury - internal_revenue_service page -16-
